PER CURIAM.
The order under review is affirmed upon a holding that (1) the trial court had jurisdiction to enter such order, James v. James, 64 So.2d 534, 536 (Fla.1953), and (2) the appellant waived for appellate purposes any objection thereto by (a) failing to object to, and, indeed, impliedly inviting the order appealed from in the trial court, Hawkins v. Perry, 146 Fla. 766, 1 So.2d 620 (1941); 3 Fla.Jur.2d “Appellate Review” 347 (1978), and (b) failing to appeal from, and complying with a prior order of the trial court which required the appellant to make substantially the same accounting as the order now under review. Hollywood, Inc. v. Clark, 153 Fla. 501, 15 So.2d 175 (1943); Herman A. Thomas, Inc. v. Sharpe, 309 So.2d 592 (Fla. 3d DCA 1975).